Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 16 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     
                     Head Quarters. sir
                     16th Sepr 1782
                  
                  I have the Honor to reply to two Letters of your Excellency one of the 9th & the other 13th instant—the latter of which came to my Hands last Night.
                  The Circumstance of your Seamen inlistg into the Service of the United States, which is mentioned in your Letter of 9th is contrary to Instructions already given to my Recruitg officers—by this Conveyance I renew my positive orders to them to prevent in future any Mischiefs of that nature, if they have been practiced—& have given them Orders to make the strictest Search for any Recruits which may have been inlisted from the french Navy or Army—& if any are found, to have them immediately returned.
                  I shall have the Honor to forward your packet to the Chevr de la Luzerne by an Express which leaves my Quarters this Day for Phila.  The Count de Rochambeau, who arrived, with his Army on Saturday, on the opposite Side of the River to me, will receive his Letter immediately.
                  No Intelligence of the Movements of the British fleet in N. York, has reached me, since the Information I gave of the Arrival of Admiral Pigot with his Division.  I have the Honor to be &a
                  
                     G.W.
                  
               